DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 17-23 is withdrawn in view of the newly discovered reference(s) to Li (US Patent No. 4,590,011).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites “one or more gas inlet feeds for passing the one or more reactants upwardly through the fluid bed”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (US 2005/0245781) in view of Li (US Patent No. 4,590,011).
Regarding Claim 17, Martens et al. reference discloses a reactor system for preparing acrylonitrile product, comprising: 
a fluid bed comprising a catalyst composition comprising a catalyst and an inert additive composition comprising from 0.5 wt% to 30 wt% of silica particles, based on the total weight of the catalyst composition (Figure, numerals 109 – fluid bed and Paragraph [0122] - acrylonitrile production among other types of reactions  and Paragraphs [0070-0072]- co-catalyst particles such as silica, alumina, aluminosilicates, clay or mixture, Paragraph [0141]- present in 1-20 wt% co-catalyst particles, and Paragraph [0143] - having a median particle diameter of less than 50 microns); and 
one or more gas inlet feeds for passing one or more reactants upwardly through the fluid bed to form acrylonitrile (Figure, numeral 100) wherein the silica particles reduce erosion of the reactor by greater than 10% compared to a process conducted without from 0.5 wt% to 30 wt% silica particles (process limitation and does not add additional structure to the apparatus of Martens et al.).
However, Martens et al. reference discloses the difference between the density of the silica particles and the catalyst particles ranges from 0.5% to 75%. Li reference discloses a process for producing acrylonitrile using a fluidized bed containing a mixture of active catalyst and discrete particles of an inert material with the resulting fluidized bed contains 2 to 50%, preferably 5 to 40% of the inert discrete particulate substances (Column 2, Lines 66-68) and wherein the catalyst has a surface area of about 10-100 m2 /g, a packing density of 0.9-1.1 g/ml, and an average particle size of 40-80 microns and the inert material has a surface area of less than 5m2 /g, preferably of about 0.5-3m2 /g, a packing density of 0.5 to 2 g/1 but preferably in the range of 0.9-1.4 g/ml, and an average particle size of less than 150 microns, preferably of about 40-80 microns or the difference between the density of the silica particles and the catalyst particles ranges from 45.5-55.5% (Abstract, Column 3, Lines 24-29 and Column 4, Lines 16-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the mixture of active catalyst and silica particle as taught by Li, since Li states at Abstract that such a modification would improve the yield of nitriles and inhibit the formation of by-products.
Regarding Claim 19, Martens et al. and Li references disclose the system of claim 17, wherein the process demonstrates an acrylonitrile product yield greater than 0.2% greater than that of a process conducted without from 0.5 wt% to 30 wt% silica particles (Li - Column 2, Lines 66-68 - 2 to 50%, preferably 5 to 40% of the inert discrete particulate substances – the product yield is process limitation).
Allowable Subject Matter
Claims 18, 21, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 18, Martens et al. and Li references disclose the system of claim 17, , wherein the silica particles have a surface area less than 50 m2/g (Li – Column 4, Lines 20-24 – less than 5 m2/g). However, Martens et al. and Li do not disclose the silica particles have a real density ranging from 1.8 g/cm3 to 2.8 g/cm3, wherein the silica particles have a hardness ranging from 500 to 720 as measured by ASTM E384 (2018), and wherein the acrylonitrile product yield is greater than 70%. There is no motivation/suggestion to modify the apparatus of Martens et al. and Li with the claimed density and hardness of the silica particles.
Regarding Claim 21, Martens et al. and Li references disclose the system of claim 17 except for the silica particles have a sphericity ranging from 60% to 99.9%. There is no motivation/suggestion to modify the apparatus of Martens et al. and Li with the claimed sphericity of the silica particles.
Regarding Claim 22, Martens et al. and Li references disclose the system of claim 17, wherein the silica particles have a surface area less than 1 m2/g (Li – Column 4, Lines 20-24 – less than 5 m2/g). However, Martens et al. and Li do not disclose the silica particles have a real density ranging from 2.1 g/cm3 to 2.5g/cm3  and wherein the silica particles have a hardness ranging from 500 to 720 as measured by ASTM E384 (2018), and wherein the acrylonitrile product yield is greater than 70%. There is no motivation/suggestion to modify the apparatus of Martens et al. and Li with the claimed density and hardness of the silica particles.
Regarding Claim 23, Martens et al. and Li references disclose the system of claim 17, wherein the silica particles have an equivalent median particle diameter ranging from 20 microns to 100 microns (Li – Column 4, Lines 22-23 – average particle size less than 150 microns, preferably of about 40-80 microns), wherein the silica particles have a real density ranging from 2.1 g/cm3 to 2.5 g/cm3, wherein the silica particles have a sphericity greater than 67%, wherein the silica particles comprise greater than 99 wt% silica, and wherein the acrylonitrile product yield is greater than 70%. There is no motivation/suggestion to modify the apparatus of Martens et al. and Li with the claimed density and sphericity of the silica particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774